Citation Nr: 0701038	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-08 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied the above claim.

In November 2006, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran has continually stated that his PTSD symptoms 
have worsened and VA medical treatment records from September 
2005 show that his medications for PTSD were increased.  His 
last VA examination was in November 2002.  As it has been 
over four years since his last VA psychiatric examination, a 
remand is warranted for a VA examination in order to assess 
the current severity of his service-connected PTSD.  
38 C.F.R. § 3.159 (c)(4).  As the case must be remanded for 
the foregoing reason, any recent VA treatment records should 
also be obtained.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain the 
veteran's treatment records for PTSD from 
the Denver VA treatment facility, dated 
since January 2006.

2.  Thereafter, schedule the veteran for a 
VA psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should identify what symptoms, 
if any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected PTSD.  
The examiner must conduct a detailed mental 
status examination and address his or her 
findings in the context of the veteran's 
work history.  The examiner should assign a 
Global Assessment of Functioning (GAF) score 
for the veteran's PTSD consistent with the 
American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  If it is not 
possible to assign a GAF score on the basis 
of the veteran's PTSD alone, the examiner is 
asked to so state.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claim remains adverse to the veteran, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



